Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Syta, James, Reg. No. 50949 on 04/06/2021.
  
 1. (Currently amended) A computer-implemented method comprising:
detecting, by one or more processors, a new event specified in an integration platform;
in response to the detecting the new event, identifying, by the one or more processors, information about a sender and a receiver associated with the new event;
hashing, by the one or more processors, the information about the sender and the receiver;
selecting, by the one or more processors, a portion of data being sent by the sender to the receiver as a result of the new event;
hashing, by the one or more processors, the selected portion of the data;
determining, by the one or more processors, that the hashed information about the sender and the receiver matches a first entry in a data repository of patterns;

based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, identifying, by the one or more processors, a recurring event in the integration flow that uses an amount of computer resources in the integration platform that exceeds a threshold amount; 
in response to the identifying the recurring event in the integration flow, performing, by the one or more processors, an action which reduces the amount of computer resources used by the integration flow to a new amount that does not exceed the threshold amount;
based on the hashed information about the sender and the receiver matching the first entry, incrementing, by the one or more processors, a first counter;
determining, by the one or more processors, that the incremented first counter exceeds a first threshold; and
based on the incremented first counter exceeding the first threshold, decreasing, by the one or more processors, a priority of transactions in the integration flow to a first priority.

2. (Original) The method of claim 1, further comprising:
based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, and using a pattern matcher, identifying, by the one or more processors, an infinite loop in the integration flow, wherein the identifying the recurring event includes the identifying the infinite loop in the integration flow.



4. (Original) The method of claim 1, wherein the performing the action includes halting the integration flow so that the computer resources are used by one or more other integration flows. 

5. (Canceled) 

6. (Currently amended) The method of claim 1, 
based on the hashed selected portion of the data matching the second entry, incrementing, by the one or more processors, a second counter;
determining, by the one or more processors, that the incremented second counter exceeds a second threshold; and
based on the incremented second counter exceeding the second threshold, decreasing, by the one or more processors, the priority of the transactions in the integration flow to a second priority which is less than the first priority.
7. (Original) The method of claim 1, further comprising in response to the identifying the recurring event in the integration flow, sending, by the one or more processors, a notification to a user about the identified recurring event.
8. (Currently amended) The method of claim 1, further comprising the step of:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code , incrementing the first counter, determining that the incremented first counter exceeds the first threshold, and decreasing the priority of the transactions in the integration flow to the first priority.

9. (Currently amended) A computer program product comprising: 
a computer readable storage medium having computer readable program code stored on the computer readable storage medium, the computer readable program code being executed by a central processing unit (CPU) of a computer system to cause the computer system to perform a method comprising the steps of: 
the computer system detecting a new event specified in an integration platform;
in response to the detecting the new event, the computer system identifying information about a sender and a receiver associated with the new event;
the computer system hashing the information about the sender and the receiver;
the computer system selecting a portion of data being sent by the sender to the receiver as a result of the new event;
the computer system hashing the selected portion of the data;

the computer system determining that the hashed selected portion of the data matches a second entry in the data repository of patterns;
based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, the computer system identifying a recurring event in the integration flow that uses an amount of computer resources in the integration platform that exceeds a threshold amount; 
in response to the identifying the recurring event in the integration flow, the computer system performing an action which reduces the amount of computer resources used by the integration flow to a new amount that does not exceed the threshold amount;
based on the hashed information about the sender and the receiver matching the first entry, the computer system incrementing a first counter;
the computer system determining that the incremented first counter exceeds a first threshold; and
based on the incremented first counter exceeding the first threshold, the computer system decreasing a priority of transactions in the integration flow to a first priority.

10. (Original) The computer program product of claim 9, wherein the method further comprises:
based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, and using a pattern matcher, the computer system identifying an infinite loop in the integration flow, wherein the identifying the recurring event includes the identifying the infinite loop in the integration flow.

11. (Original) The computer program product of claim 9, wherein the performing the action includes decreasing a priority of the integration flow so that one or more other integration flows are executed at a priority that is greater than the decreased priority of the integration flow.

12. (Original) The computer program product of claim 9, wherein the performing the action includes halting the integration flow so that the computer resources are used by one or more other integration flows. 

13. (Canceled)
14. (Currently amended) The computer program product of claim 9, 
based on the hashed selected portion of the data matching the second entry, the computer system incrementing a second counter;
the computer system determining that the incremented second counter exceeds a second threshold; and
based on the incremented second counter exceeding the second threshold, the computer system decreasing the priority of the transactions in the integration flow to a second priority which is less than the first priority.

15. (Currently amended) A computer system comprising:
a central processing unit (CPU); 
a memory coupled to the CPU; and

the computer system detecting a new event specified in an integration platform;
in response to the detecting the new event, the computer system identifying information about a sender and a receiver associated with the new event;
the computer system hashing the information about the sender and the receiver;
the computer system selecting a portion of data being sent by the sender to the receiver as a result of the new event;
the computer system hashing the selected portion of the data;
the computer system determining that the hashed information about the sender and the receiver matches a first entry in a data repository of patterns;
the computer system determining that the hashed selected portion of the data matches a second entry in the data repository of patterns;
based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, the computer system identifying a recurring event in the integration flow that uses an amount of computer resources in the integration platform that exceeds a threshold amount; 
in response to the identifying the recurring event in the integration flow, the computer system performing an action which reduces the amount of computer resources used by the integration flow to a new amount that does not exceed the threshold amount;
based on the hashed information about the sender and the receiver matching the first entry, the computer system incrementing a first counter;
the computer system determining that the incremented first counter exceeds a first threshold; and
based on the incremented first counter exceeding the first threshold, the computer system decreasing a priority of transactions in the integration flow to a first priority.

16. (Original) The computer system of claim 15, wherein the method further comprises:
based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, and using a pattern matcher, the computer system identifying an infinite loop in the integration flow, wherein the identifying the recurring event includes the identifying the infinite loop in the integration flow.

17. (Original) The computer system of claim 15, wherein the performing the action includes decreasing a priority of the integration flow so that one or more other integration flows are executed at a priority that is greater than the decreased priority of the integration flow.

18. (Original) The computer system of claim 15, wherein the performing the action includes halting the integration flow so that the computer resources are used by one or more other integration flows. 

19. (Canceled)

20. (Currently amended) The computer system of claim 15, 

the computer system determining that the incremented second counter exceeds a second threshold; and
based on the incremented second counter exceeding the second threshold, the computer system decreasing the priority of the transactions in the integration flow to a second priority which is less than the first priority.

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9,15,  the prior art taught  by  Reinsberg(US-20190179806-A1) , Nagulakonda( US-20100088752-A1) and Haustein(US-20140244598-A1) do not teach on render obvious the limitations recited in claims 1, 9, 15, when taken in the context of the claims as  a whole hashing, by the one or more processors, the information about the sender and the receiver;
selecting, by the one or more processors, a portion of data being sent by the sender to the receiver as a result of the new event; hashing, by the one or more processors, the selected portion of the data; determining, by the one or more processors, that the hashed information about the sender and the receiver matches a first entry in a data repository of patterns; determining, by the one or more processors, that the hashed selected portion of the data matches a second entry in the data repository of patterns; based on the hashed information about the sender and the receiver matching the first entry and the hashed selected portion of the data matching the second entry, identifying, by the one or more processors, a recurring event in the integration flow that uses an amount of computer resources in the integration platform that exceeds a threshold amount; in response to the identifying the recurring event in the integration flow, performing, by the one or ; based on the hashed information about the sender and the receiver matching the first entry, incrementing, by the one or more processors, a first counter; determining, by the one or more processors, that the incremented first counter exceeds a first threshold; and based on the incremented first counter exceeding the first threshold, decreasing, by the one or more processors, a priority of transactions in the integration flow to a first priority as recited in claims 1, 9, 15 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 9, 15. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194